Title: To George Washington from Major General Horatio Gates, 28 March 1779
From: Gates, Horatio
To: Washington, George


Sir
Boston 28th March 1779
I have the Honour to send your Excellency the inclosed Letter from The Major of The British 62d Regiment of Foot, as His Regiment are prisoners in Virginia, it is not improbable but Your Excellency may Grant his request, when I assure you Sir, that his Conduct here, has been, not only irreproachable, but perfectly praise worthy. the particular circumstances of his Lady, & Family, will I am persuaded excite Your Wonted Generosity Towards Them. I am Sir Your Excellencys most Obedint Humble Servant
Horatio Gates
